Name: 97/389/EC: Council Decision of 21 May 1997 concerning the conclusion of an Agreement between the European Community and the United States of America on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances
 Type: Decision
 Subject Matter: America;  health;  European construction;  chemistry
 Date Published: 1997-06-21

 21.6.1997 EN Official Journal of the European Communities L 164/22 COUNCIL DECISION of 21 May 1997 concerning the conclusion of an Agreement between the European Community and the United States of America on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances (97/389/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228 (2), and Article 228 (4) thereof, Having regard to the proposal from the Commission, Whereas, on 25 September 1995, the Council authorized the Commission to negotiate, on behalf of the Community, agreements on the control of drugs precursors and chemical substances with the Member States of the OAS; Whereas the Transatlantic Agenda identified as a priority item in EC-US relations, the conclusion of a drugs precursors agreement which would include a specific pre-shipment consultation mechanism; Whereas the Commission, on the basis of this authorization and the provisions of the Transatlantic Agenda, completed negotiations with the United States of America on 11 April 1997; Whereas it is appropriate that the Council authorizes the Commission, in consultation with a special committee appointed by the Council, to approve amendments on behalf of the Community where the Agreement provides for them to be adopted by the Joint Follow-up Group; whereas, however, such authorization will be limited to the amendment of the Annexes of the Agreement in so far as it concerns substances already covered by the Community legislation on drugs precursors and chemical substances; Whereas the Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the United States of America on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 1. The Community shall be represented in the Joint Follow-up Group provided for in Article 11 of the Agreement by the Commission, assisted by the representatives of the Member States. 2. The Commission is authorized to approve, on behalf of the Community, amendments of the Annexes to the Agreement adopted by the Joint Follow-up Group under the procedure laid down in Article 12 of the said Agreement. The Commission shall be assisted in this task by a special committee designated by the Council. 3. The authorization referred to in paragraph 2 shall be limited to those substances which are already covered by the relevant Community legislation on drugs precursors and chemical substances. Article 3 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community (1). This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 21 May 1997. For the Council The President M. PATIJN (1) See page 35 of this Official Journal.